Case 3:19-cv-01405-TAD-KLH Document 7 Filed 12/11/19 Page 1 of 1 PageID #: 23



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA

LEIGH ANN COLEMAN,                            )
                                              )
       Plaintiff,                             )    Civil Action No.: 3:19-cv-1405
                                              )
       v.                                     )    Judge: Doughty
                                              )
CONN’S APPLIANCES, INC.,                      )    Magistrate: Hayes
                                              )
       Defendant.                             )

            NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       Plaintiff, Leigh Ann Coleman, (“Plaintiff”), through undersigned counsel, informs this

Honorable Court that Plaintiff voluntarily dismisses this case, without prejudice. Dismissal is

appropriate pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i) because the defendant has not filed

responsive pleadings or a motion for summary judgment.


DATED: December 11, 2019                    RESPECTFULLY SUBMITTED,

                                            /s/ Samuel J. Ford
                                            Samuel J. Ford, Esq., T.A. #36081
                                            Scott, Vicknair, Hair & Checki, LLC
                                            909 Poydras St., Ste. 1100
                                            New Orleans, LA 70112
                                            ford@svhclaw.com
                                            Phone: (504) 684-5200
                                            Fax: (504) 613-6351
                                            Attorney for Plaintiff
